Citation Nr: 1525677	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-23 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the July 2013 statement of the case.  


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for left ear hearing loss, right ear hearing loss, and tinnitus.  The Veteran did not perfect an appeal or submit new and material evidence within one year.  

2.  The evidence received since the April 2009 rating decision, by itself, or in conjunction with previously considered evidence, is either cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the underlying service connection claims for left ear hearing loss, right ear hearing loss, and tinnitus.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied the claims for entitlement to service connection for left ear hearing loss, right ear hearing loss, and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the April 2009 rating decision is not new and material, and reopening of the claims of service connection for left ear hearing loss, right ear hearing loss, and tinnitus is therefore not warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the notice requirements apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Veteran was provided adequate notice in November 2011 and December 2011 pre-rating letters, to include an explanation of the reasons for the prior denial, the criteria for establishing new and material evidence and service connection, the division of responsibilities in obtaining evidence, and an explanation of how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran and his representative.

As to whether new examinations are warranted, the duty to assist does not arise until new and material evidence sufficient to reopen the claim has been received.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion."); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  As will be discussed below, new and material evidence sufficient to reopen the claims have not been received, and therefore, the duty to assist does not mandate new VA examinations in connection with the claims.  

Based on the foregoing, the Board finds that VA has complied with the duty to notify and assist; all necessary development has been accomplished, and there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Principles and Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  38 C.F.R. § 3.156(a); Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).

Under these circumstances, the Board concludes that the April 2009 rating decision is final and the subsequent evidence that was submitted is not new and material within the meaning of the laws and regulations as set forth above, and as such, there is no basis to reopen the claims of service connection for left ear hearing loss, right ear hearing loss, or tinnitus.

Initially, the RO denied the Veteran's claim of service connection for left ear hearing loss, right hearing loss, and tinnitus in an April 2009 rating decision.  As to the left ear hearing loss, the RO found that a left ear hearing loss disability existed prior to service and that there was no evidence that the condition was permanently worsened as a result of service.  The RO relied upon a VA examination which noted the Veteran's in-service noise exposure.  The Veteran filed a notice of disagreement and the RO issued a statement of the case, but the Veteran did not file a substantive appeal or request an extension of the ordinary sixty day period or attempt to show good cause for his failure to file a formal appeal.  Therefore, the April 2009 decision is final as to this issue.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

As to the right ear hearing loss and tinnitus, the RO found that these conditions were neither incurred in nor caused by service.  The RO relied in part upon the VA examination which noted the Veteran's in-service noise exposure.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the April 2009 decision is final as to these issues.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the final denial, the record included a January 2009 claim that included the Veteran's contention that his bilateral hearing loss and tinnitus had its onset in July 1970.  The record also contained the Veteran's DD Form 214 that showed that the Veteran had service in Vietnam and that his military occupational specialty (MOS) was that of a field artilleryman.  Also of record were the Veteran's service treatment records (STRs).  The STRs contained multiple diagnoses of left ear neurosensory hearing loss and a June 1968 enlistment audiogram showed a left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2014).  The STRs included a December 1969 physical profile record for left ear hearing loss and a notation that the Veteran should be kept away from constant and frequent exposure to loud noises.  The July 1970 separation examination showed normal hearing bilaterally and a July 1970 report of medical history included the Veteran's report of hearing loss.    

The record also included a March 2009 VA examination report.  At the examination, the Veteran reported that he had hearing loss in his left ear and that it was difficult to hear people with low level voices.  The examiner acknowledged the Veteran's military service and specifically pointed out that the Veteran was in the artillery and was exposed to combat noises while he was stationed in Vietnam.  The examiner noted that the Veteran worked at a factory for 23 years after service and was required to wear hearing protection at his job.  The Veteran also reported that he had bilateral tinnitus that started several years ago.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss and determined that tinnitus was as likely as not a symptom associated with the hearing loss.  The examiner also opined that the tinnitus and hearing loss were less likely as not caused by or a result of military noise exposure.  The rationale provided was that, as the Veteran had preexisting flat left ear hearing loss, which was also present on several periodic audiograms prior to exit, the left ear hearing loss was not related to military noise exposure.  Furthermore, as high frequencies were not tested in the right ear at separation, and the fact that the reliability of the separation examination was in question, it was less likely as not that the right ear hearing loss and tinnitus were due to military noise exposure, and instead, it was more likely that the right ear hearing loss is from the 23 years of working at a factory following separation.  

Finally, the record included the Veteran's February 2010 notice of disagreement that included his contention that the military aggravated his preexisting left ear condition and made it progressively worse.  

The evidence received since the April 2009 rating decision includes the Veteran's and his representative's lay statements and VA treatment records.  Although these lay statements and VA treatment records are new in that they were not of record at the time of the prior denial, and they are presumed credible, the Board finds that they are essentially cumulative of the evidence of record at the time of the prior denial.  

The Veteran has submitted several statements contending that his preexisting left ear hearing loss was aggravated by service and that his right ear hearing loss and tinnitus were caused by military service.  Specifically, in a December 2010 statement, he reported that he had some hearing loss at enlistment, but that he had more hearing loss now.  In the April 2012 notice of disagreement, the Veteran stated that his hearing and ringing in his ears were a direct result of military service and that, although he had some hearing loss prior to entry, the condition worsened during service.  Similarly, in the August 2013 substantive appeal, the Veteran stated that he was a veteran of the Vietnam conflict and felt that his issues should be granted.  He stated that his right and left ear hearing loss and tinnitus were contributed to and/or aggravated by military service.  He noted that he felt as if the March 2009 VA examiner provided an inadequate examination and that he disagreed with the findings.  

Additionally, VA treatment records indicate treatment for bilateral hearing loss.  In particular, 2012 VA records note the in-service notation of left ear hearing loss and diagnose bilateral hearing loss and tinnitus.

The Board finds that this evidence is not new and material.  First, as the Veteran had already contended in his November 2010 notice of disagreement that his preexisting hearing loss was aggravated by service, the Board finds that these new statements regarding aggravation and worsening are merely cumulative of the evidence that was already of record.  Second, the Veteran had contended in his January 2009 claim that his hearing loss and tinnitus had their onset in service and the March 2009 VA examiner determined that the Veteran's hearing loss and tinnitus were not related to service.  Therefore, prior to the final denial, the Veteran had already essentially contended that his hearing loss and tinnitus were a direct result of service.  Third, to the extent that the Veteran argued that his claims should be granted on the basis that he was a veteran of the Vietnam conflict, that he believed that the March 2009 examiner's opinion and examination were inadequate, and that he disagreed with the findings of the March 2009 examiner, the mere fact that he believed that his claims should be granted, that he disagreed with the VA examiner, are cumulative.  

The Veteran also requested that the Board consider his excessive noise exposure as verified by his MOS as new and material evidence.  Specifically, in the October 2011 claim to reopen, the Veteran reported that, as he was in field artillery, he was in constant, close-proximity distance from large weapon firing and the only ear protection that he had was small plugs.  He stated that his MOS was listed as highly probable for noise exposure and he explained that his hearing loss and the ringing in the ears were a direct result of these daily duties.  Similarly, in a December 2011 statement, the Veteran stated that, when he was in the military, he was assigned to artillery and the constant exposure to large artillery weapons firing caused his hearing loss and tinnitus.  He explained that in 2009 when his first claim was denied, the VA did not recognize specific military career fields and their effects on hearing and, since that time, the VA has categorized career fields and listed his as highly probable for hearing loss.  

Initially, the Veteran's claim was not denied on the basis of no in-service noise exposure and his in-service noise exposure had been noted.  Therefore, further evidence of an in-service injury does not relate to an unestablished fact necessary to substantiate the claim and is cumulative.  To the extent that the October 2011 and December 2011 statements are evidence of nexus, they are merely cumulative of the evidence of record that had already established that he had noise exposure as a field artilleryman.  Significantly, the Veteran's DD Form 214 that contained his MOS was of record at the time of the prior denial and the Veteran's MOS and noise exposure was duly recognized by the audiologist who provided the March 2009 VA medical opinion that his tinnitus and right ear hearing loss were not caused by noise exposure during service.  Similarly, as to the Veteran's contention that VA did not categorize his MOS as "highly probable" for noise exposure until after the prior denial, the Board finds that this evidence does not establish a nexus, but merely bolsters the Veteran's prior statements that he had in-service noise exposure, a fact which was previously established and it is also cumulative.  

The Veteran's representative also provided additional statements in the May 2015 brief.  In support of the Veteran's contention that his left ear hearing loss was worsened during service, he referenced a 2005 study from the Institute of Medicine and stated that young adults with a slight noise induced high frequency hearing loss, one not likely to cause much difficulty with communication, if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing at discharge (meaning a zero decibel loss).  As to the tinnitus, the representative argued that the March 2009 VA examiner never provided an alternate source of the Veteran's audiological condition.  The representative also noted that a delayed onset theory of causation should have been considered because there had been a significant change in VA policy as voiced by the Director of the Compensation Service in March 18, 2010, that the onset of tinnitus may be gradual, sudden, and individuals are often unable to identify when tinnitus began; that tinnitus can be triggered months or years after an underlying cause (such as significant acoustic trauma) occurs; and that it was not necessary that there be actual treatment or diagnosis, only a complaint of tinnitus during a VA examination.  

Initially, as previously discussed, the representative's argument that the March 2009 VA examiner failed to provide an alternate source of the Veteran's audiological condition does not constitute new and material evidence as it is not evidence that the Veteran's hearing loss or tinnitus was caused or aggravated by service.  

The Veteran's representative has essentially argued that the Noise and Military Service: Implications for Hearing Loss and Tinnitus, Institute of Medicine (National Academies Press 2006) (IOM report) and VBA Training Letter 10-02 (Mar. 18, 2010) constitute new and material evidence warranting reopening of the claim.  Neither of these documents, however, constitutes new and material evidence because they do not contain evidence relating to the basis for the April 2009 denials of the claims for service connection for hearing loss and tinnitus.  The IOM report states that "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely" that the onset of hearing loss begins years after noise exposure occurs FN1 (IOM report at 47), but also that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  Id. at 204.  As discussed by the representative, the Training Letter indicates that, "The onset [of tinnitus] may be gradual or sudden, and individuals are often unable to identify when tinnitus began.  Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurs.  Therefore, delayed-onset tinnitus must be considered.  Both of these statements as well as the remainder of the documents are essentially cumulative of the evidence in the claims file.  Nothing in the prior decisions indicates that the RO did not consider delayed onset hearing loss or tinnitus, i.e., the possibility that the hearing loss and tinnitus first manifested after service.  Indeed, VA regulations in effect at that time specifically provided that service connection was warranted for a disease that first manifested after service, and it is presumed that the RO applied the law correctly.  See 38 C.F.R. § 3.303(d) (2009); Pierce v. Principi, 240 F.3d 1340, 1355 (Fed. Cir. 2001) ("Final RO decisions are entitled to a presumption of validity").  Moreover, the Board has long recognized the possibility of hearing loss due to service that did not manifest until years later.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992) ("If evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of section 1110 would be satisfied").

In addition, neither the IOM report nor the Training Letter otherwise warrants reopening of the claims or consideration of the claims on a de novo basis.  A showing of a new basis of entitlement to a claimed benefit as the result of an intervening change in law or regulation, warrants de novo review of a previously and finally denied claim to veterans benefits.  Spencer v. Brown, 17 F. 3d 368 (Fed. Cir. 1994).  Here, however, there has been no intervening change in law or regulation.  Moreover, the Training Letter itself states that, "There has been no change in current regulations or policies for rating hearing loss and tinnitus, but it is imperative that regional offices are aware of and follow the established guidelines when adjudicating these claims."  Tr. Lt. at 1; see also 75 Fed.Reg. 39,843, 39,851 (July 13, 2010) (providing that the amendment to 38 C.F.R. § 3.304(f) relating to establishing service connection for PTSD was a "change in the evidentiary standard for establishing occurrence of an in-service stressor [,which] would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities").  Thus, even if the IOM study or training letter constituted a change in the evidentiary burden or similar change in law or policy, more than the change itself would be required either to reopen the claim or consider it on a de novo basis.  See, e.g., VBA Training Letter 10-05 (July 16, 2010) (providing that VA would accept a lay statement regarding an in-service stressor -"fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the veteran's record otherwise showed service in a location involving exposure to hostile military or terrorist activity).  

To the extent that the representative's interpretation of the IOM study and Training Letter constitutes a new theory of entitlement, this would not be a basis for considering the claim on a de novo basis or for reopening.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("A new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim"); Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006) (holding that a new theory based on evidence of record is not new and material evidence).

Finally, the VA treatment records that had been received subsequent to the final denials showed ongoing treatment for hearing loss and reports from the Veteran that his hearing loss had its onset during service and is due to his in-service noise exposure.  See e.g., July 2010 VA psychiatry consultation; June 2011 VA treatment record; September 2011 VA treatment record.  However, the Board finds that this evidence is cumulative of the evidence of record at the time of the prior denial, as the Veteran had contended in his January 2009 claim that his hearing loss had its onset in service (July 1970) and the March 2009 VA examiner addressed the Veteran's theory that his hearing loss and tinnitus were due to in-service noise exposure.  

For the foregoing reasons, the evidence submitted since the April 2009 denial either does not relate to an unestablished fact necessary to substantiate the claim or is cumulative of the evidence already of record and is therefore not new and material.  As such, reopening of the claims is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet.App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).



ORDER

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for left ear hearing loss is denied.

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for right ear hearing loss is denied.

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for tinnitus is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


